Citation Nr: 1029127	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-24 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

In January 2009, the Board remanded this case for further 
evidentiary development.  The requested development was 
completed, and the remand orders were substantially complied 
with.  The case has now been returned to the Board for further 
appellate action.


FINDING OF FACT

The preponderance of the probative medical evidence of record 
reflects that the Veteran does not meet the criteria for a 
diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2004 letter issued prior to the 
decision on appeal, and in a December 2004 letter, the Veteran 
was provided notice regarding what information and evidence is 
needed to substantiate his claim for service connection, as well 
as what information and evidence must be submitted by the Veteran 
and what information and evidence will be obtained by VA.  A 
March 2006 letter advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  The case was last 
readjudicated in April 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, service personnel records, VA treatment 
records and examination reports, hearing testimony, and U.S. Army 
Criminal Investigation Command records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing argument and responding to notices.  Thus, 
he was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The Board notes that effective July 13, 2010, 38 
C.F.R. § 3.304(f) was amended; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.  See 75 Fed. Reg. 39843 (July 13, 2010); 75 Fed. Reg. 
41092 (July 15, 2010).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he suffers from PTSD as a result of 
witnessing the homicide of one of his fellow soldiers and being 
threatened by the murderer immediately thereafter during his 
active service in Vietnam.  The Veteran's service treatment 
records are negative for any complaints, diagnosis, or treatment 
of PTSD, and his psychiatric state was evaluated as normal at his 
February 1972 service separation examination.  His service 
personnel records do not show that the Veteran was awarded any 
medals indicative of combat.  However, records from the U.S. Army 
Criminal Investigation Command confirm that the Veteran was 
present during the murder of a fellow soldier, and that the 
murderer threatened the Veteran.  

Turning to the medical evidence, the Veteran earned a positive 
score on a VA PTSD screening in July 2005, and thus was referred 
for a mental health consultation.  In August 2005, a VA nurse 
practitioner used the Veteran's own reports of his symptomatology 
to determine which criteria (A, B, C, and D) he currently 
manifested, but significantly, she did not render a diagnosis of 
PTSD for the Veteran, nor did she perform a mental status 
evaluation.  Thereafter, VA treatment records dated from August 
2005 through January 2007 reflect psychological treatment for the 
Veteran for PTSD, depression, and anxiety; however, it is 
significant to note that these diagnostic assessments were 
derived from individual therapy sessions rather than formal 
psychological examinations, and none reflected consideration of 
the requisite DSM-IV criteria.

Following the verification of his in-service stressor, the 
Veteran underwent a VA PTSD examination in September 2009.  On 
that occasion, the examiner indicated her review of the claims 
file.  The Veteran complained of having nightmares related to his 
Vietnam stressor three to four times a week.  After conducting a 
thorough interview and examination of the Veteran, the examiner 
determined that the Veteran did not meet the criteria for PTSD, 
as he did not report any symptoms consistent with Category C 
(involving persistent avoidance of stimuli).  Furthermore, she 
noted that his objective testing also was not consistent with 
PTSD.  Although the Veteran reported having problems from the 
time he left Vietnam, the examiner noted that he did not seek 
treatment until 2005.  The examiner diagnosed the Veteran with 
depressive disorder not otherwise specified, alcohol dependency 
in questionable remission, and polysubstance abuse (marijuana and 
cocaine) in questionable remission.  She noted that his alcohol 
and anger problems appear to have preceded his military service, 
and concluded that there is no evidence that his current 
depressive symptoms are related to military service.

In the current case, the Board acknowledges that the medical 
evidence of record lists PTSD as a diagnostic assessment for the 
Veteran in multiple VA treatment records from August 2005 through 
January 2007.  However, as noted above, these diagnostic 
assessments were derived from individual therapy sessions rather 
than formal psychological examinations, and none involved the 
application of the requisite DSM-IV criteria.  On the other hand, 
the September 2009 VA examiner reviewed the claims file, 
considered the Veteran's verified in-service stressor as well as 
the relevant medical evidence, thoroughly interviewed and 
examined the Veteran, and provided adequate reasoning and bases 
for the conclusion that the Veteran did not meet the criteria for 
PTSD, nor was his objective testing consistent with PTSD.  
Therefore, the Board concludes that the September 2009 examiner's 
opinion is entitled to greater probative weight than the VA 
treatment records with regard to whether the Veteran meets the 
diagnostic criteria for PTSD.  Thus, the most probative medical 
evidence of record does not establish that the Veteran's symptoms 
have met the criteria for a diagnosis of PTSD, and therefore the 
claim for PTSD must be denied.  See 38 C.F.R. § 3.304(f) (2009).

The Board acknowledges that medical evidence of record includes a 
diagnosis of depressive disorder not otherwise specified.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Significantly, 
however, the claims folder contains no competent evidence of an 
association between this disability and the Veteran's active 
duty.  Specifically, service treatment records reveal no 
complaints or findings of any psychiatric disorder, and the 
September 2009 examiner concluded that there is no evidence that 
the Veteran's current depressive symptoms are related to military 
service.  The Board concludes, therefore, that there is no basis 
to establish service connection for any psychiatric disability.  

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


